Citation Nr: 1700285	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-18 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2015, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

The Veteran submitted additional evidence after the March 2016 Supplemental Statement of the Case.  However, in April 2016 the Veteran's representative submitted a waiver of initial RO consideration for any new evidence submitted.  Thus, a remand is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

Sleep apnea is not attributable to the Veteran's service and has not been caused or made worse by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with a September 2009 pre-adjudication letter.

The evidence of record includes service treatment records, VA treatment records, private treatment records, testimony from the Veteran and his wife, and lay statements.  Nothing in the record identifiesy additional, potentially relevent records that could be obtained.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103A.

The duty to assist includes providing an examination when necessary to support a claim.  38 U.S.C.A. § 5103A.  In its December 2015 remand, the Board found the February 2010 VA examination inadequate and instructed that a new examination be conducted and a new opinion be obtained as to the nature and etiology of the Veteran's sleep apnea.  For the reasons discussed below, the Board finds that the March 2016 VA examination and opinion is adequate and complies with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Analysis

A. The Veteran's Contentions

The Veteran seeks service connection for sleep apnea, to include as secondary to his service-connected allergic rhinitis and/or asthma with chronic obstructive pulmonary disease (COPD).  He maintains that his snoring and nighttime breathing problems began during his military service and have continued ever since.



B. Service Connection

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Service connection requires evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even if a condition was not directly caused by service, service connection may be granted for a disability that is proximately due to or the result of a service-connected disorder.  38 C.F.R. § 3.310 (2015).  This includes non-service-connected disabilities that are aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

C. Summary of the Facts

1. In-service symptoms

The Veteran served from March 1977 to March 2007.  

Buddy statements submitted in June 2009 indicate that the Veteran has had a history of snoring and nighttime breathing problems since the 1990's.  The Veteran's wife has also described a history of snoring and nighttime breathing problems for the past 28 years.  See Hearing Transcript at 6; June 2009 Statement.  The Board accepts the statements of the Veteran's witnesses as credible as to the existence of the described symptoms in service.

Service treatment records (STRs) show that the Veteran was treated for chronic nasal blockage in April 1986.  At that time, he indicated that he slept with his mouth open.  He was referred to an ENT, who diagnosed mild nasal airway obstruction in May 1986.  The STRs are silent as to any complaints of trouble sleeping or snoring.

2. Post-service diagnosis and treatment

Post-service private treatment records show that the Veteran was diagnosed with insomnia in November 2008.  He has also been diagnosed with asthma and COPD.

In March 2009, the Veteran reported that he "snore[d] a lot at night," which he attributed to sinus congestion.  In May 2009, he complained that he slept poorly because of his snoring and that he was tired during the day.  The clinician diagnosed primary snoring and recommended a sleep study. 

The resulting June 2009 sleep study resulted in the first medical evidence of sleep apnea.  The Veteran reported snoring, daytime sleepiness, daytime fatigue, restless, sleep, limb movements, and sleepiness while driving.  The doctor diagnosed mild obstructive sleep apnea.  However, as discussed below, the validity of this diagnosis was questioned by a March 2016 VA opinion.  

The Veteran participated in VA examination in February 2010.  The examiner, a physician's assistant, noted that the June 2009 sleep study showed mild desaturation and no apneic or hyponiec index or events.  She diagnosed primary snoring and "nocturnal desaturation with no reported apneic or hyponeic events unchanged on CPAP."  The examiner determined that the Veteran did not meet the criteria for an obstructive sleep apnea diagnosis.  She also explained that "the preponderance of medical literature does not support a causal relationship between chronic allergic rhinitis, asthma, and/or chronic obstructive pulmonary disease to development of sleep apnea."

After this opinion was provided, the Veteran's representative several articles from suggesting a relationship between allergic rhinitis and sleep apnea.  The Board, therefore, ordered a new examination be conducted and a new opinion obtained to address this additional evidence.  The Veteran also submitted a March 2015 sleep study, which contains another diagnosis of mild obstructive sleep apnea.

The Veteran underwent a VA examination in March 2016.  The physician answered all of the Board's questions and concluded that the Veteran's sleep apnea was "less likely than not caused by, related to, or worsened beyond natural progression" by service or service-connected allergic rhinitis/COPD.  Initially, the examining physician noted that the 2009 diagnosis appeared to be based upon cherry-picking data from only part of the night.  Therefore, the physician described this diagnosis as "clinical, and not based on objective findings."  Nonetheless, the examiner concluded that the Veteran had mild sleep apnea based upon a 2014 sleep study.

As to the issue of whether the sleep apnea was related to service, he noted the Veteran's report that he "always had a hard time breathing at night" and the lay statements pertaining to in-service snoring, but determined that these statements "represent [l]ay observations of nasal congestion with snoring."  He explained that while snoring is present almost all of the time with sleep apnea, sleep apnea is not always present when the diagnosis is snoring.  The examiner also reviewed medical literature in concluding that the Veteran's sleep apnea is unrelated to a service-connected disability.  He explained that there is no known nexus of causation between sleep apnea and asthma/COPD.  He further explained that evidence of allergic rhinitis causing sleep apnea is scant and "tends to be speculative."  The examiner acknowledged that "nasal obstruction such as from allergic rhinitis associated turbinate hypertrophy can exacerbate [obstructive sleep apnea]" and that "intranasal steroids can improve [obstructive sleep apnea]."   However, he noted that the magnitude of this effect is "generally minor, unless the degree of obstruction is significant."  The examiner went on to explain that while the Veteran's turbinates were enlarged on X-ray, he was on steroids and the nares were patent on examination.  

The month after the most recent VA examination, the Veteran submitted an opinion from his primary care provider, Dr. Brooks, dated in April 2015.  Dr. Brooks noted the Veteran's complaints of loud snoring, daytime somnolence, and fatigue since 1996, and concluded that the Veteran's sleep apnea "started during his time in active military service." 




D. Weighing of the Nexus Evidence

The record contains conflicting evidence as to whether the Veteran's sleep apnea is related to service.  However, the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea.  

1. Applicable Law

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In weighing the evidence, the Veteran is entitled to the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (The benefit of the doubt doctrine is similar to the rule deeply embedded in sandlot baseball folklore that "the tie goes to the runner.").   This does not mean that a claim must be granted simply because there is conflicting evidence.  Rather, the benefit of the doubt applies where it is there is no compelling reason to favor the negative evidence over the positive and the issue is simply "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

When reviewing conflicting medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Ultimately, in weighing medical evidence, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

2. Application of the law to the facts

The primary pieces of evidence tending to prove a connection between the Veteran's sleep apnea and service are the favorable 2015 medical nexus opinion, the articles that he submitted, the Veteran's lay belief of an association, and his history of sleep problems tracing back to service.  This evidence is rebutted by the two VA medical opinions concluding that the condition is not related to service.
i. The favorable evidence

The favorable nexus opinion, while competent, is not very persuasive.  The physician lists herself as a "family physician" rather than a sleep specialist.  She does not indicate that she conducted any research to inform her opinion or that she has any significant experience with sleep apnea.  Her only rationale for concluding that there is a nexus is the Veteran's past history of snoring, daytime somnolence, and fatigue.  She does not address the post-service evidence that the Veteran experienced these symptoms before manifesting sleep apenea that could be confirmed with testing.  In particular, she relies on the June 2009 diagnosis without addressing any of the deficiencies of that testing that were described by the negative March 2016 opinion.  Therefore, this opinion appears to be relatively uninformed by either the general research on sleep apnea or the specific facts of the Veteran's case.

The articles that the Veteran submitted are also of limited weight.  The CAVC has not addressed the weighing of treatise evidence since the passage of The Veterans Claims Assistance Act of 2000.  Under the now-defunct well-grounded-claim standard, the Court noted that generic statements in medical literature will very rarely state principles of causation with a degree of precision and certainty sufficient to grant a claim without the need for interpretation and application by a professional.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).  Thus, a mere statement of association that may "indicate" a relationship sufficient to trigger the need for a medical opinion will not necessarily prove nexus in a specific case.  Cf. McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (holding that the evidentiary requirement to seek a medical opinion is a low threshold).

In this case, the articles submitted generally describe allergies, rhinitis, and COPD as having an association with sleep apnea and as being a risk factor for the development of sleep apnea.  However, they list these conditions among many known conditions that have been linked to sleep apnea and do not state an association that is so strong as to make the mere coexistence of the conditions evidence that the Veteran's sleep apnea is caused or aggravated by them.  Moreover, the two negative medical opinions - one of which was specifically directed to the articles submitted by the Veteran - both indicated that a review of the medical research did not support a finding that the Veteran's specific case of sleep apnea is caused or aggrevated by his service-connected conditions.

To the extent that the Veteran has asserted his personal belief that there exists a medical relationship between his sleep apnea and either his service or a service-connected disabilities, this provides no basis for allowing the claim.  Although some medical principles are within the knowledge of lay persons, the Board finds that distinguishing true sleep apnea from snoring or other sleep issues is a matter become the competence of lay persons, including this adjudicator.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Similiarly, lay people are not competent to determine the relationship between sleep apnea and the other conditions at issue in this case.  Hence, the Veteran's lay belief has no probative value on the facts of this case.

Finally, the fact that the Veteran developed some symptoms of sleep apnea prior to separation from service is entitled to some weight.  Cf. Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a long period of time post-serivce without symptoms may be used to infer a lack of nexus).  However, sleep apnea is not a condition where continutity of symptomotology creates a presumption of service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that this presumption attaches only to chronic diseases listed in 38 C.F.R. § 3.309 (a)).  In this case, multiple post-service examinations concluded that his symptoms did not rise to the level of sleep apnea during the first few years after service.  The March 2016 analysis of the 2009 testing results is particularly persuasive on this point.  Notably, the Veteran was not treated for any sleep problems during service and the Veteran did not seek treatment for any sleep problems until many years after his separation from service.  While the absence of treatment does not prove the absense of symptoms (and the Board has found the Veteran's evidence credible as to the symptoms described above), the Board does infer that the symptoms were less severe before he began to seek treatment.  Therefore, the Board finds that Veteran's current sleep apnea is not the same condition that he experienced during service or in the years immediately after service.

ii. Unfavorable nexus evidence

The favorable evidence is outweighed by the medical opinions against the claim, which are consistent with the evidence showing mild sleep apnea did not begin until years after the Veteran left military service even though he has a continuous history of sleep issues.

The Board accepts the March 2016 VA medical opinion as probative and dispositive evidence on the medical nexus question.  As discussed in detail above, the examiner reviewed the claims file (including the lay statements), examined the Veteran, reported relevant clinical findings, and provided an opinion with a rationale that incorporated evidence in the claims file and medical principles.  The examiner specifically addressed medical articles that examined the relationship between sleep apnea and allergic rhinitis, and indicated that the medical community did not recognize a nexus between sleep apnea and asthma/COPD.  Thus, his opinion is entitled to significant probative weight because of the thoroughness with which it addresses the medical research and the specific facts of this case.  See Nieves-Rodriguez, supra.

Although the March 2016 opinion is sufficient to deny the claim, the Board notes that it is corroborated by the February 2010 opinion.  That examiner conducted a polysomnogram showing that the Veteran did not have sleep apnea at that time.  She also reviewed the medical literature then available and concluded that it did not support finding a causal relationship between chronic allergic rhinitis asthma and/or chronic obstructive pulmonary disease to development of sleep apnea.  While the Board ordered an additional examination to address the additional articles submitted by the Veteran, this examination is not inadequate on its face and does tend to make the absence of a nexus more probable than it would be without this opinion in the record.  See Fed. R. Evid. 401 (Evidence is relevant if "it has any tendency to make a fact [of consequence] more or less probable than it would be without the evidence.").
Accordingly, the Board concludes that the evidence against the claim is significantly more persuasive than that supporting even though this Board member does not doubt the sincerity of the Veteran's belief that his condition is related to service.

ORDER

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability, is denied.



____________________________________________
James D. Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


